DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 04/14/2021.
 
Claim 1, 2, 6, 7, 11, 12, and 18-20 are amended; claims 3, 5, 8-10, 13, and 15-17 are unchanged; claims 4 and 14 are cancelled; and claims 21 and 22 are added; therefore claims 1-3, 5-13, and 15-22 remain pending in the application, of which, claims 1, 11, and 18 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph) is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 10,331,744 issued on 06/25/2019 has been reviewed and is accepted. The terminal disclaimer has been recorded. The nonstatutory obviousness-type double patenting rejection is withdrawn.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive.
Applicant first argues that Manolescu does not teach selecting social media posts to present to users based on the number of social media posts that reference an identified entity because it selects advertisements rather than social media posts (pg. 11 of the Response), the examiner respectfully disagrees. Examiner does not depend on Manolescu to teach about selecting social media posts to present to users, rather the examiner cites Reeder to teach that limitation. Specifically, Reeder, [0016], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks. Manolescu was cited to teach the technique to select based on a number of social media posts that reference an identified entity. It would have been obvious to one of ordinary skill that the technique to select ads based on a number of social media posts that reference an identified entity could also be used to select 
Applicant next argues Reeder teaches away from Dutta because Reeder teaches explicit user action while Dutta does not require explicit user action and therefore could not be combined (pgs. 11-12 of the Response), the examiner respectfully disagrees. Reeder, [0016], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks. Dutta, [0032], discloses a user may desire to receive specific information related to the content of the user's focus without having to manually select a word of interest. The detection of user focus to determine interest will trigger the process to receive specific information related to the content of the user's focus. Examiner interprets that triggering the process to receive specific information related to the content of the user's focus to be a user initiated search query as the detected user’s interest comes from the user so the search query is user initiated. The user focus retrieval for information of Dutta can be the user initiated search query of Reeder. Therefore, Reeder does not teach away from Dutta and therefore can be combined.

The applicant next argues that the similar claim language was deemed allowable subject matter in U.S. Pat. No. 10,331,744, which the application claims priority, and therefore is also allowable (pg. 12 of Response), the examiner respectfully disagrees. The current cited prior art renders the claim obvious and therefore not allowable. Further, the examiner notes “Public policy demands that every employee of the United States Patent and Trademark Office (USPTO) refuse to express to any person any opinion as to the validity or invalidity of, or the patentability or unpatentability of any claim in any U.S. patent…”, see MPEP § 1701.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 9-11, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta et al. (U.S. Pub. No. 2004/0205651, previously cited in IDS), hereinafter Dutta, in view of Reeder et al. (U.S. Pub. No. 2009/0282002, previously cited in IDS), hereinafter Reeder, and further in view of Manolescu et al. (U.S. Pub. No. 2010/0030648, previously cited), hereinafter Manolescu..

Regarding independent claim 1, Dutta teaches a computing system comprising: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: (Dutta, Fig. 3 and [0027], computer client comprising a central processing unit (CPU). Dutta, [0029], implementation as a computer system programmed to execute sets of instructions for executing the method or methods are resident in the random access memory of one or more computer systems)
identifying, in primary content presented on a display to a user, an entity that is referenced in the primary content; (Dutta, [0012], discloses detecting the user of the client focusing on a particular portion, for example particular words in the document, e.g., web page, picture, displayed on a display of the client. Dutta, [0032], discloses a user may desire to receive specific information related to the content of the user's focus without having to manually select a word of interest.)
However, Dutta does not seem to explicitly teach based upon the entity being identified, determining that a social media message posted by a second user also references the entity, wherein the social media message is posted by the second user by way of a social media application; and
causing the social media message to be displayed concurrently with the primary content on the display based upon:
the social media message posted by the second user also referencing the entity;
where the social media posts are set forth by way of the social media application by contacts of the user; and 
a relationship between the user and the second user in the social media application.
On the other hand, Reeder teaches based upon the entity being identified, determining that a social media message posted by a second user also references the entity, wherein the social media message is posted by the second user by way of a social media application; (Reeder, [0016], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks.) 
causing the social media message to be displayed concurrently with the primary content on the display based upon: the social media message posted by the second user also referencing the entity; (Reeder, [0016], [0041], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social 
where the social media posts are set forth by way of the social media application by contacts of the user; and a relationship between the user and the second user in the social media application. (Reeder, [0016], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks.)
Dutta, [0032], discloses a user may desire to receive specific information related to the content of the user's focus without having to manually select a word of interest. The detection of user focus to determine interest will trigger the process to receive specific information related to the content of the user's focus. Examiner interprets that triggering the process to receive specific information related to the content of the user's focus to be a user initiated search query as the detected user’s interest comes from the user so the search query is user initiated. Therefore, the user focus retrieval for information of Dutta can be the user initiated search query of Reeder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have 
One of ordinary skill in the art would be motivated to do so to provide an effective way to integrate Consumer Generated Media (CGM) with searching and ranking functions in order to help users comprehensively understand and interact with the abundance of data, as taught by Reeder [0010].
 	However, Dutta, in view of Reeder, does not seem to explicitly teach a number of social media posts that reference the entity, 
On the other hand, Manolescu teaches a number of social media posts that reference the entity, (Manolescu, [0024] and [0026], discloses selecting an online content to target a user using algorithms that detect what topics are covered by a social media post according to keywords in the post or links extracted in the post. The user's interests are predicted as a function of ranked topics acquired by taking the snapshot of the social media. Topics that are predicted to be of more interest to the user are those that are ranked higher (e.g., more popular as it relates to the number of posts categorized as relating to that topic relative to the amount of posts categorized as relating to other topics).) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the user interest inferring content system of Dutta to incorporate the teachings of user interest based on analysis of social media post of Manolescu because both address the same field of user interest inferring systems and 
One of ordinary skill in the art would be motivated to do so to provide targeted content to a particular user that is more effective at capturing the user's interest than randomly selected content, as taught by Manolescu [0002].

Regarding claim 9, Dutta, in view of Reeder, further teaches the computing system of claim 1, wherein the primary content includes several entities that comprise the entity, the acts further comprising: ranking the several entities, wherein the entity is a most highly ranked entity from amongst the several entities, (Manolescu, [0024] and [0026], discloses selecting an online content to target a user using algorithms that detect what topics are covered by a social media post according to keywords in the post or links extracted in the post. The user's interests are predicted as a function of ranked topics acquired by taking the snapshot of the social media. Topics that are predicted to be of more interest to the user are those that are ranked higher (e.g., more popular as it relates to the number of posts categorized as relating to that topic relative to the amount of posts categorized as relating to other topics).) and further wherein the social media message is caused to be displayed on the display due to the entity being the most highly ranked entity from amongst the several entities. (Reeder, [0011] and [0016], systems for integrating data from social networks into ranking processes which display the information seamlessly system by delivering the most appropriate and relevant responses based on what the user is searching for and the data contained within that user's realm of network connections.)


Regarding claim 10, Dutta, in view of Reeder and Manolescu, teaches the computing system of claim 1, wherein the primary content references a second entity, wherein the social media message also references the second entity, and further wherein the social media message is caused to be displayed on the display based upon the social media message referencing both the first entity and the second entity. (Dutta, [0012], detecting the user of the client focusing on a particular portion, for example particular words in the document [primary content], e.g., web page, picture, displayed on a display of the client. Dutta, [0032], user may desire to receive specific information related to the content of the user's focus without having to manually select a word of interest. In combination, Reeder, [0016], system delivers the most appropriate and relevant responses based on what the user is searching for and the data contained within that user's realm of network connections. Reeder, [0043]-[0045], discloses displaying messages to be displayed with the webpage such as on a side bar, in a pop up window or on the page itself.)

Regarding independent claim 11, Dutta teaches a method executed by a processor of a computing system, the method comprising: (Dutta, Fig. 3 and [0027], computer client comprising a central processing unit (CPU). Dutta, [0029], implementation as a computer system programmed to execute sets of instructions for 
identifying, in primary content presented on a display to a user, an entity that is referenced by the primary content; (Dutta, [0012], discloses detecting the user of the client focusing on a particular portion, for example particular words in the document, e.g., web page, picture, displayed on a display of the client. Dutta, [0032], discloses a user may desire to receive specific information related to the content of the user's focus without having to manually select a word of interest.)
However, Dutta does not seem to explicitly teach responsive to identifying the entity, determining that a social media message posted by a second user also references the entity, wherein the social media message is posted by the second user by way of a social media application; and
responsive to determining that the social media message also references the entity, causing the social media message to be displayed concurrently with the primary content on the display, wherein the social media message is caused to be displayed on the display based upon: 
a relationship between the user and the second user in the social media application;
wherein the social media messages are posted by contacts of the user by way of the social media application.
On the other hand, Reeder teaches responsive to identifying the entity, determining that a social media message posted by a second user also references the entity, wherein the social media message is posted by the second user by way of a social media application; (Reeder, [0016], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks.) and
responsive to determining that the social media message also references the entity, causing the social media message to be displayed concurrently with the primary content on the display, wherein the social media message is caused to be displayed on the display based upon: a relationship between the user and the second user in the social media application; (Reeder, [0016], [0041], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks and displays the relevant responses in a sidebar or different region of the webpage and can include the posts and the connection relationship between users.)
wherein the social media messages are posted by contacts of the user by way of the social media application. (Reeder, [0046], discloses taking information from social networks and provides relevant information to a user that is looking for something. Reeder, [0049], discloses matching keywords from a user initiated search query to messages sent between users in social networks.)

One of ordinary skill in the art would be motivated to do so to provide an effective way to integrate Consumer Generated Media (CGM) with searching and ranking functions in order to help users comprehensively understand and interact with the abundance of data, as taught by Reeder [0010].
However, Dutta, in view of Reeder, does not seem to explicitly teach a number of social media messages that include the entity,
On the other hand, Manolescu teaches a number of social media messages that include the entity, (Manolescu, [0024] and [0026], discloses selecting an online content to target a user using algorithms that detect what topics are covered by a social media post according to keywords in the post or links extracted in the post. The user's interests are predicted as a function of ranked topics acquired by taking the snapshot of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the user interest inferring content system of Dutta to incorporate the teachings of user interest based on analysis of social media post of Manolescu because both address the same field of user interest inferring systems and by incorporating Manolescu into Dutta provides the user interest inferring content system a way to identify entities of interest based number of posts relating to the entity. 
One of ordinary skill in the art would be motivated to do so to provide targeted content to a particular user that is more effective at capturing the user's interest than randomly selected content, as taught by Manolescu [0002].

Regarding independent claim 18, Dutta teaches a computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform acts comprising: (Dutta, Fig. 3 and [0027], computer client comprising a central processing unit (CPU). Dutta, [0029], implementation as a computer system programmed to execute sets of instructions for executing the method or methods are resident in the random access memory of one or more computer systems)
identifying, in primary content presented on a display to a user, an entity that is referenced in the primary content; (Dutta, [0012], discloses detecting the user 
However, Dutta does not seem to explicitly teach responsive to identifying the entity, determining that a social media message posted by a second user also references the entity, wherein the social media message is posted by the second user by way of a social media application; and
responsive to determining that the social media message also references the entity, causing the social media message to be displayed concurrently with the primary content on the display, wherein the social media message is caused to be displayed on the display based upon: a relationship between the user and the second user in the social media application;
wherein the social media messages are posted by contacts of the user by way of the social media application.  
On the other hand, Reeder teaches responsive to identifying the entity, determining that a social media message posted by a second user also references the entity, wherein the social media message is posted by the second user by way of a social media application; (Reeder, [0016], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user  and
responsive to determining that the social media message also references the entity, causing the social media message to be displayed concurrently with the primary content on the display, wherein the social media message is caused to be displayed on the display based upon: a relationship between the user and the second user in the social media application; (Reeder, [0016], [0041], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks and displays the relevant responses in a sidebar or different region of the webpage and can include the posts and the connection relationship between users.)
wherein the social media messages are posted by contacts of the user by way of the social media application. (Reeder, [0046], discloses taking information from social networks and provides relevant information to a user that is looking for something. Reeder, [0049], discloses matching keywords from a user initiated search query to messages sent between users in social networks.)
Dutta, [0032], discloses a user may desire to receive specific information related to the content of the user's focus without having to manually select a word of interest. The detection of user focus to determine interest will trigger the process to receive specific information related to the content of the user's focus. Examiner interprets that 
One of ordinary skill in the art would be motivated to do so to provide an effective way to integrate Consumer Generated Media (CGM) with searching and ranking functions in order to help users comprehensively understand and interact with the abundance of data, as taught by Reeder [0010].
However, Dutta, in view of Reeder, does not seem to explicitly teach a number of social media messages that include the entity,
On the other hand, Manolescu teaches a number of social media messages that include the entity, (Manolescu, [0024] and [0026], discloses selecting an online content to target a user using algorithms that detect what topics are covered by a social media post according to keywords in the post or links extracted in the post. The user's interests are predicted as a function of ranked topics acquired by taking the snapshot of the social media. Topics that are predicted to be of more interest to the user are those that are ranked higher (e.g., more popular as it relates to the number of posts categorized as relating to that topic relative to the amount of posts categorized as relating to other topics).) 

One of ordinary skill in the art would be motivated to do so to provide targeted content to a particular user that is more effective at capturing the user's interest than randomly selected content, as taught by Manolescu [0002].



Claims 2, 3, 5, 12, 13, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta, in view of Reeder and Manolescu, and further in view of Schmitter et al. (U.S. Pub. No. 2005/0033771, previously cited), hereinafter Schmitter.

Regarding claim 2, Dutta, in view of Reeder and Manolescu, teaches all the limitations as set forth in the rejection of claim 1 above. Dutta, in view of Reeder and Manolescu, further teaches the computing system of claim 1, the acts further comprising: computing a significance for the entity based upon the number of social media posts that reference the entity, wherein the significance is indicative of a predicted level of interest of the entity to the user, (Manolescu, [0024] and [0026], discloses selecting an online content to target a user using algorithms that 
However, Dutta, in view of Reeder and Manolescu, does not seem to explicitly teach computing a significance score for the entity, wherein the significance score is indicative of a predicted level of interest of the entity to the user, and further wherein the social media message is caused to be displayed on the display based upon the significance score for the entity. 
On the other hand, Schmitter teaches computing a significance score for the entity, wherein the significance score is indicative of a predicted level of interest of the entity to the user, and further wherein the social media message is caused to be displayed on the display based upon the significance score for the entity. (Schmitter, [0035], discloses a score calculator that uses information stored in a database to analyze a user's browsing to detect evidence of user interest in a topic, i.e. a keyword, to store as a topic nomination. Each topic nomination includes a keyword and a score that's used by a relevance filter to compare cumulative scores for each keyword to threshold values. If a keyword's cumulative score exceeds a threshold value, a selector sends the keyword to retrieve content related to the keyword to be presented to user. Schmitter, [0078], discloses the system can be used for displaying messages rather than advertising.)

One of ordinary skill in the art would be motivated to do so to provide a way to determine a user's interests with sufficient accuracy to deliver targeted content, as taught by Schmitter [0013].
Claims 12 and 19 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Dutta, in view of Reeder, Manolescu, and Schmitter, teaches the computing system of claim 2, the acts further comprising: determining that the significance score exceeds a predefined threshold; and causing the social media message to be displayed on the display only in response to determining that the significance score exceeds the predefined threshold. (Schmitter, [0035], discloses a score calculator that uses information stored in a database to analyze a user's browsing to detect evidence of user interest in a topic, i.e. a keyword, to store as a topic nomination. Each topic nomination includes a keyword and a score that's used by a relevance filter to compare cumulative scores for each keyword to threshold values. If a keyword's cumulative score exceeds a threshold value, a selector sends the keyword to retrieve content related to the keyword to be presented to user. Schmitter, 
Claim 13 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.

Regarding claim 5, Dutta, in view of Reeder, Manolescu, and Schmitter, teaches the computing system of claim 2, wherein the entity is indicative of a topic of the primary content, (Dutta, [0012], discloses detecting the user of the client focusing on a particular portion, for example particular words in the document, e.g., web page, picture, displayed on a display of the client. Dutta, [0032], discloses a user may desire to receive specific information related to the content of the user's focus without having to manually select a word of interest.) and further wherein the significance score is based upon input provided by the user that indicates that the user is interested in the topic. (Reeder, [0016], [0046], and [0049], discloses delivering the most appropriate and relevant responses (e.g. social media posts) based on what the user is searching for from social networks to provide relevant information to a user by matching keywords (e.g. identified entity of interest) from a user initiated search query to messages (i.e. social media posts) sent between users in social networks. In combination, Schmitter, [0035], discloses a score calculator that uses information stored in a database to analyze a user's browsing to detect evidence of user interest in a topic, i.e. a keyword, to store as a topic nomination. Each topic nomination includes a keyword and a score that's used by a relevance filter to compare cumulative scores for each keyword to 
Claim 15 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
 

Claims 6, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta, in view of Reeder and Manolescu, and further in view of Fisher et al. (U.S. Pub. No. 2007/0203991, previously cited), hereinafter Fisher.
 
Regarding claim 6, Dutta, in view of Reeder and Manolescu, teaches all the limitations as set forth in the rejection of claim 1 above. However, Dutta, in view of Reeder and Manolescu, does not seem to explicitly teach the computing system of claim 1, wherein the social media message is caused to be displayed on the display based further upon a number of electronic interactions between the user and the second user by way of the social media application.
On the other hand, Fisher teaches wherein the social media message is caused to be displayed on the display based further upon a number of electronic interactions between the user and the second user by way of the social media application. (Fisher, [0006] and [0023], discloses a range of social metrics can be calculated for messages, for every correspondent of messages that are sent to and/or received from a user using the social metadata associated with the messages. Social 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the user interest inferring content system of Dutta to incorporate the teachings of presenting communications based on social metrics between users of Fisher to provide the user interest inferring content system a way to select messages based on social interaction metrics between users. 
One of ordinary skill in the art would be motivated to do so to provide a way to facilitate ordering personal items based on past personal interaction between a user and the user's correspondents, as taught by Fisher ABSTRACT.
Claims 16 and 20 recite substantially the same limitations as claim 6, and are rejected for substantially the same reasons.
 


7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta, in view of Reeder and Manolescu, and further in view of Gross (U.S. Pub. No. 2009/0048928, previously cited in IDS).

Regarding claim 7, Dutta, in view of Reeder and Manolescu, teaches all the limitations as set forth in the rejection of claim 1 above. However, Dutta, in view of Reeder and Manolescu, does not seem to explicitly teach the computing system of claim 1, wherein the social media message is caused to be displayed on the display based further upon a time when the social media message was posted by the second user by way of the social media application. 
On the other hand, Gross teaches wherein the social media message is caused to be displayed on the display based further upon a time when the social media message was posted by the second user by way of the social media application. (Gross, [0026], discloses “automatically presenting electronic documents in accordance with their temporal characteristics to users, including on search engines, news aggregators, etc.” Gross, [0048], discloses “A “document” as used herein is intended to be understood in the broadest sense to include human or machine perceivable materials in electronic form.” Examiner notes this would include messages. Gross, [0094], discloses ”This identifier could take any form suitable for expressing the origin of the document, be it from a Blog, a news agency, an email, etc.”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the user interest inferring content system of Dutta to incorporate the teachings of presenting content selected based on time of Gross to 
One of ordinary skill in the art would be motivated to do so to provide a way to sort and target content based on temporal parameters, as taught by Gross [0010].
 


Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dutta, in view of Reeder and Manolescu, and further in view of Reed et al. (U.S. Pat. No. 9,607,324, previously cited), hereinafter Reed.

Regarding claim 8, Dutta, in view of Reeder and Manolescu, teaches all the limitations as set forth in the rejection of claim 1 above. However, Dutta, in view of Reeder and Manolescu, does not seem to explicitly teach the computing system of claim 1, wherein the relationship between the user and the second user comprises a degree of trust between the user and the second user, wherein the degree of trust is computed based upon one of explicit input from the user or a number of interactions between the user and the second user by way of the social media application. 
On the other hand, Reed teaches wherein the relationship between the user and the second user comprises a degree of trust between the user and the second user, wherein the degree of trust is computed based upon one of explicit input from the user or a number of interactions between the user and the second user by way of the social media application. (Reed, Col. 4 line 63 - Col. 5 line 16, discloses each user has a profile record that includes information with respect to the user's connections with other users and for each connection with another user further includes trust factors established for such other connected users. The trust factor could be merely a binary “yes” or “no” type indication or could be a weighted scale providing various levels of trust manually assigned to another user by a first user.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the user interest inferring content system of Dutta to incorporate the teachings of trusted network connections of Reed to provide the user interest inferring content system a way to incorporate trust relationships between the user and the users contacts. 
One of ordinary skill in the art would be motivated to do so to provide for a topical trust network that allows people to establish rich trust relationships with others based on their expertise, and automatically benefit from their knowledge when searching and sharing information on the Internet, as taught by Reed Col. 2 lines 16-22.
Claim 17 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165